NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                WILLIAM L. APGAR,
                 Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2015-7113
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-2212, Chief Judge Bruce E.
Kasold.
               ______________________

              Decided: February 8, 2016
               ______________________

   WILLIAM L. APGAR, Spring Hill, FL, pro se.

    JEFFREY LOWRY, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
PATRICIA M. MCCARTHY, ROBERT E. KIRSCHMAN, JR.,
BENJAMIN C. MIZER; Y. KEN LEE, BRYAN THOMPSON, Office
of General Counsel, United States Department of Veter-
ans Affairs, Washington, DC.
2                                         APGAR   v. MCDONALD



                  ______________________

        Before CHEN, CLEVENGER, and BRYSON, Circuit
                        Judges.
PER CURIAM.
     William L. Apgar seeks review of the decision of the
Court of Veterans Claims (Veterans Court) affirming the
decision of the Board of Veterans’ Appeals (Board). For
the reasons stated below, we dismiss Mr. Apgar’s appeal
for lack of jurisdiction.
                       BACKGROUND
     Mr. Apgar served in the U.S. Navy from November 21,
1988, to January 18, 1990. On March, 10, 2010, Mr.
Apgar submitted an application for veterans’ disability
benefits. The Department of Veterans’ Affairs (VA)
notified Mr. Apgar that his application was incomplete
and requested that Mr. Apgar identify his claimed disabil-
ity. Mr. Apgar responded to the VA on June 13, 2011, and
ultimately explained that he was seeking disability bene-
fits for a service-connected psychiatric disability. The VA
found that Mr. Apgar established entitlement to service
connection and assigned a 100 percent disability rating
effective October 30, 2012.
    Mr. Apgar appealed the assigned effective date, and
the Board determined Mr. Apgar’s claim was effective
back to June 13, 2011. The Board denied Mr. Apgar’s
request to move that effective date back to January 1990,
explaining that 38 U.S.C. § 5110 and 38 C.F.R. § 3.400
direct that the effective date will be the date of the receipt
of the original claim or the date entitlement arose, which-
ever is later.
    Mr. Apgar appealed to the Veterans Court, arguing
that he tried to file a claim for benefits after exiting
service in 1990, but was repeatedly told that he was not
entitled to any benefits. The Veterans Court reviewed
APGAR   v. MCDONALD                                         3



Mr. Apgar’s evidence and determined that the evidence
did not demonstrate any confusion or misleading advice
that warranted an equitable remedy of an earlier effective
date. The Veterans Court affirmed the Board’s decision.
                        DISCUSSION
     Our jurisdiction to review decisions of the Veterans
Court is limited. We have jurisdiction “to review and
decide any challenge to the validity of any statute or
regulation or any interpretation thereof . . . and to inter-
pret constitutional and statutory provisions, to the extent
presented and necessary to a decision.” Wanless v.
Shinseki, 618 F.3d 1333, 1336 (Fed. Cir. 2010) (citing 38
U.S.C. § 7292(c)). “Absent a constitutional issue, howev-
er, we lack the jurisdiction to ‘review (A) a challenge to a
factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.’”
Id. (quoting 38 U.S.C. § 7292(d)(2)).
    Mr. Apgar asserts that the Veterans Court erred by
setting his effective date for disability benefits to the date
of his benefits application rather than to the date he was
discharged from the Navy, because medical evidence
shows that he was subjected to serious trauma during his
active service. Appellant Br. at 3. Mr. Apgar also alleges
that the VA psychiatrist misdiagnosed him with a per-
sonality disorder on the day he was discharged. Id.
    The relevant statute, 38 U.S.C. § 5110, sets the “effec-
tive date of an award based on an original claim” to be
“not [] earlier than the date of receipt of application” of
that claim, with limited exceptions not applicable to this
case. Mr. Apgar does not challenge the validity of that
statute or the validity of the implementing regulation, 38
C.F.R. § 3.400. Instead, Mr. Apgar asks that we assign
his award an earlier effective date on the ground that his
submitted medical evidence supports his view that his
disability arose during service, and, under the law, he
should be entitled to benefits from the time of his dis-
4                                       APGAR   v. MCDONALD



charge date. Appellant Br. at 3. We cannot consider Mr.
Apgar’s argument because this Court was not given
jurisdiction to determine whether the law was correctly
applied to Mr. Apgar’s facts. See 38 U.S.C. § 7292(d)(2).
We also cannot consider Mr. Apgar’s allegation that it is
his “Constitutional Right to have a Disability Rating on
the Date of Discharge” because this allegation is constitu-
tional in name only, and he is really challenging how the
law should be applied to his facts. See Helfer v. West, 174
F.3d 1332, 1335 (Fed. Cir. 1999).
   We have considered Mr. Apgar’s remaining argu-
ments and his submission of supplemental information,
and find nothing that gives this Court jurisdiction over
Mr. Apgar’s appeal. We therefore must dismiss this
appeal for lack of jurisdiction.
                      DISMISSED
                          COSTS
    No Costs.